Name: Commission Regulation (EEC) No 3014/90 of 18 October 1990 fixing for the 1990/91 marketing year the minimum purchase price for oranges, mandarins, satsumas and clementines delivered for processing and the financial compensation payable after processing
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 19 . 10 . 90No L 287/ 18 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3014/90 of 18 October 1990 fixing for the 1990/91 marketing year the minimum purchase price for oranges, mandarins, satsumas and Clementines delivered for processing and the financial compensation payable after processing HAS ADOPTED THIS REGULATION : Article 1 1 . For the 1990/91 marketing year, the minimum prices to be paid to producers delivering oranges, manda ­ rins, satsumas or Clementines for processing under the terms of contracts within the meaning of Article 2 of Regulation (EEC) No 2601 /69 are hereby fixed as follows : (ECU/100 kg net) Product Spain Portugal OtherMember States Oranges 11,65 11,49 12,73 Mandarins 11,03 14,26 14,26 Satsumas 6,54 8,14 6,54 Clementines 11,44 11,44 11,44 2. These minimum prices shall be for goods ex-producers' packing stations. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2601 /69 of 18 December 1969 laying down special measures to encourage the processing of mandarins, satsumas, Clemen ­ tines and oranges ('), as last amended by Regulation (EEC) No 3848/89 (2), and in particular Article 2 (3) thereof, Whereas, pursuant to Article 2 of Regulation (EEC) No 2601 /69, the minimum price which processors must, under the terms of the contracts, pay to producers is to be fixed, for each of the products in question, on the basis of the highest withdrawal price applying during periods of major withdrawals ; whereas major withdrawals are carried out from January to April for oranges, in January and February for mandarins, in November and December for satsumas and in December and January for Clementines ; whereas, in the case of Spain, the withdrawal prices to be used are those valid in this Member State in the current marketing year ; whereas, in the case of Portugal, the withdrawal prices to be used are those valid at the end of the first stage and used for determining the prices appli ­ cable from 1 January 1991 pursuant to Article 285 of the Act of Accession ; Whereas, pursuant to the second subparagraph of Article 3 ( 1 ) of Regulation (EEC) No 2601 /69, financial compen ­ sation for oranges may not exceed the difference between the minimum price and the prices obtaining for the raw material in third producer countries ; Whereas, pursuant to the third and fourth subparagraphs of Article 3 ( 1 ) of Regulation (EEC) No 2601 /69, the financial compensation for mandarins, satsumas and Clementines is to be fixed at a level such that for each of those products the burden on the industry is equal to the burden on the industry for oranges, taking account of differences in juice yields ; Whereas the provisions applicable where product harvested in Spain or Portugal is processed in another Member State should be specified owing to the varying amounts fixed for those Member States ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, Article 2 For the 1990/91 marketing year, the financial compensa ­ tion granted to processors following the processing of oranges, mandarins, Clementines or satsumas delivered under the terms of contracts within the meaning of Article 2 of Regulation (EEC) No 2601 /69 is hereby fixed as follows : (ECU/100 kg net) Product Spain Portugal OtherMember States Ojanges 7,39 7,23 8,47 Mandarins 7,83 11,06 11,06 Satsumas 3,34 4,94 3,34 Clementines 8,24 8,24 8,24 Article 3 The amounts referred to in Articles 1 and 2 shall apply only to products which satisfy at least the quality and minimum size requirements laid down for Class III . 0 OJ No L 324, 27. 12. 1969, p. 21 . (2) OJ No L 374, 22. 12. 1989, p. 6. 19 . 10. 90 Official Journal of the European Communities No L 287/19 Article 4 The minimum price and the financial compensation applicable shall be those in force in the Member State in which the product was harvested. Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 October 1990. For the Commission Ray MAC SHARRY Member of the Commission